Fairchild, J.
The judgment in the circuit court confirmed the finding of the Industrial Commission that Fred Anderson’s death was due to a hazard peculiar to and arising out of his employment.
The deceased was in the employ of the appellant. On the day of his death and while his day’s work was not yet completed, he, with others similarly employed, sought shelter for himself and team from a thunder storm. The building into which he entered was so situated, and its height above the surrounding surface was such, as to increase the danger from lightning. It all resulted in an unusual risk of such an accident incidental to the employment.
The evidence sustains the findings and warrants the conclusion that the death of Anderson resulted from a hazard substantially increased by reason of his employment, and it follows the judgment must be affirmed. Newman v. Industrial Comm. 203 Wis. 358, 234 N. W. 495; Madura v. New York, 238 N. Y. 214, 144 N. E. 505.
By the Court. — Judgment affirmed.